Citation Nr: 0816158	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  05-03 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for multiple myeloma 
for accrued benefits purposes.  

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to Dependents' Educational Assistance 
pursuant to 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1986 to October 
1990.  The veteran's death occurred in December 2003.  The 
veteran's surviving spouse is the appellant.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant asserts that service connection is warranted 
for the cause of the veteran's death.  She argues that his 
fatal multiple myeloma was caused by exposure to radiation 
during service.    

The evidence pertaining to his death includes a death 
certificate dated in December 2003 which reflects that the 
causes of death were sepsis, pneumonia, and multiple myeloma.  
His age at the time of death was 35 years.  The veteran's 
post service medical treatment records reflect that the 
myeloma was first diagnosed in 1997.  

The applicable VA regulation, 38 C.F.R. § 3.311(b) includes a 
list of "radiogenic diseases" which will be service 
connected provided that certain conditions specified in that 
regulation are met.  The regulation states that, if the 
veteran has one of the radiogenic diseases, a dose estimate 
will be obtained and the case will be referred to the Under 
Secretary for Benefits for review as to whether sound 
scientific medical evidence supports the conclusion that it 
is at least as likely as not that the veteran's disease 
resulted from radiation exposure during service.  

Regarding the claimed radiation exposure, the Board notes 
that prior to his death, in a letter dated in August 2002, 
the veteran reported that his exposure to radiation had 
occurred between 1986 and 1990 while he was in the Navy.  He 
stated that he was aboard the USS Theodore Roosevelt, and was 
assigned to the engineering department and was responsible 
for damage control for reactor plants numbers one and two.  
He further stated that he was assigned to the nucleus fire 
party while the ship was underway, and this duty included 
many drills and actual fire casualties inside the reactor 
plants while the reactors were fired up.  He noted that he 
had worn a device on his uniform which had monitored the 
radiation exposure.  

The veteran's history of assignments reflects that he was 
assigned to the USS Theodore Roosevelt from February 20, 1987 
to October 6, 1990.  The Board takes judicial notice of the 
fact that the ship is an aircraft carrier powered by two 
nuclear reactors.  

A Naval Dosimetry Center letter dated in August 2003 reflects 
that the veteran had a period of exposure to radiation while 
in the United States Navy lasting from "24OCT1990-
06SEP1990."  The dose estimate was 00.0026 Rem.  The case 
was subsequently referred to the VA Undersecretary for 
Benefits which, in January 2004, based on the information 
contained in the dose estimate, provided a medical opinion 
that it was unlikely that the veteran's multiple myeloma 
could be attributed to the exposure to ionizing radiation in 
service.

Significantly, however, the Board notes that the radiation 
dose assessment provided by the Navy appears to contain an 
error.  In this regard, the Board notes that a period of 
exposure beginning in October 1990 and ending at an earlier 
date in September 1990 appears to be patently erroneous.  
Moreover, the dates specified by the Navy appear to be 
inconsistent with the several year period of exposure 
specified by the veteran in his statement.  In light of these 
problems with the dose assessment, the Board concludes that 
additional efforts to calculate the proper dose estimate are 
warranted.  

In reaching this conclusion, the Board has noted that a copy 
of e-mail correspondence between the VA and the Naval 
Dosimetry Center indicates that it was concluded that the 
date must have been transposed, and that the exposure would 
have actually started on January 24, 1990, rather than 
October 24, 1990.  The Board notes, however, that this 
revised estimate would still be much shorter than the multi 
year period of exposure stated by the veteran and suggested 
by his record of assignments.  In light of this, the Board 
concludes that additional development of evidence is required 
with respect to the dose estimate.  

In addition, the Board notes that the evidence which is 
currently of record does not include the veteran's service 
medical records other than a few reserve records dated after 
his period of active service.  This is significant as 
radiation exposure records such as badge readings are 
sometimes contained within the service medical records file.  
In reviewing the claims file, it is clear that the RO has 
expended substantial efforts at locating the service medical 
records.  However, in light of the uncertainly regarding the 
location of the veteran's service medical records, and in 
light of the high level of duty which the VA has with regard 
to obtaining records in the custody of the Federal 
government, the Board concludes that another attempt is 
warranted to attempt to obtain service medical records from 
the National Personnel Records Center (NPRC).  




Accordingly, the case is REMANDED for the following action:

1.  The RO should again contact the 
National Personnel Records Center in St. 
Louis, Missouri, and request copies of the 
veterans service medical records and 
service personnel records.  The request 
should note that there are indications 
that records may have been returned to the 
NPRC subsequent to the negative response 
which was provided in August 2002.  The 
NPRC should specifically be requested to 
conduct a new search for such records.  

2.  Upon completion of the foregoing 
request for service medical records, the 
RO should request a new radiation dose 
assessment from the Naval Dosimetry 
Center.  The Center should be requested to 
provide an estimate which covers the 
veteran's entire period during which was 
assigned to the USS Theodore Roosevelt 
(from 20, 1987, through October 6, 1990).  
A copy of the veteran's statement in which 
he outlines his radiation exposure, and a 
copy of the history of assignments during 
service should be provided to the Naval 
Dosimetry Center.  Any relevant service 
medical records which are obtained should 
also be provided to the naval Dosimetry 
Center.  The Naval Dosimetry Center should 
be requested to specify the amount of 
radiation, and the periods in which the 
veteran had any radiation exposure.  In 
the event that it is concluded that he had 
no exposure during any of the years during 
which he was on that ship (1987, 1988, 
1989, and 1990) this conclusion should be 
specifically stated.  The Naval Dosimetry 
Center should also be requested to provide 
copies of any service records upon which 
they base their estimate.  

3.  Thereafter, if the dose estimate 
provided differs from the estimate 
previously provided, then the RO should 
again refer the case to for an opinion 
pursuant to 38 C.F.R. § 3.311 regarding 
the likelihood that radiation exposure in 
service caused the veteran's death.

4.  The RO should review any additional 
evidence which is added to the claims file 
and determine whether the benefits sought 
on appeal may now be granted.  If the 
benefits sought on appeal remain denied, 
the appellant and representative should be 
furnished a SSOC and given the opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



